Citation Nr: 1131628	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-38 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran had active military service from November 1982 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida denied service connection for bipolar disorder.  Due to the location of the Veteran's residence, the jurisdiction of her appeal remains with the RO in Atlanta, Georgia.  

In May 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claim for service connection for a psychiatric disorder other than PTSD.  

Initially, the Board observes that although the rating decision on appeal refers to the Veteran's service treatment records (STRs) and personnel records, such records are not currently included in the claims folder.  A report from the National Personnel Records Center (NPRC) indicates that the Veteran's records were provided to the RO in April 2004.  A remand is therefore necessary to obtain from the Atlanta, Georgia RO the service department record envelope(s) containing the Veteran's STRs and personnel records.

The Board also finds that a remand is necessary for a medical opinion regarding the etiology of diagnosed psychiatric disorders other than PTSD.  The Veteran was afforded a fee-based examination in September 2010.  In addition to being diagnosed with PTSD, the Veteran was also diagnosed with bipolar disorder.  The Veteran was subsequently awarded service connection for PTSD based on the examiner's medical opinion.  Although the examiner indicated that the Veteran's PTSD was related to her military service, no opinion was provided as to the etiology of her bipolar disorder.  Therefore, the Board finds that without a medical opinion, such examination is not adequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, a remand is necessary for a medical opinion that addresses the etiology of the Veteran's bipolar disorder.  

Also, with regard to the September 2010 examination, the Board observes that the examiner indicated that the diagnoses of bipolar disorder and PTSD were separate but with superimposed symptoms.  A June 2011 letter from the Veteran's VA psychiatrist also indicates that the diagnoses of PTSD and bipolar disorder were separate.  Although the Veteran has been diagnosed with two separate psychiatric disorder, the claims file contains no medical opinion indicating whether the Veteran's bipolar disorder is secondary to her service connected PTSD.  Therefore, the Board finds that the medical opinion obtained on remand should address service connection on both a direct basis and as secondary to the service-connected PTSD.

Additionally, treatment records indicate that the Veteran has applied for benefits from the Social Security Administration (SSA) due to her psychiatric disorders.  It does not appear that any efforts have been made to obtain the Veteran's SSA records.  Since the SSA records are potentially relevant, the Board finds that it is incumbent on VA to obtain the SSA records prior to a final adjudication of the Veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Furthermore, it appears that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in Atlanta, Georgia.  Thus, pertinent ongoing treatment records, dated from June 2010, should be obtained and associated with the claims folder on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the Veteran's service treatment records and personnel records, which were provided to the Atlanta, Georgia RO by the NPRC in April 2004.  If the records are unavailable, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available records should be associated with the claims folder.

2.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits.  All attempts to obtain records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

3.  After obtaining the appropriate release of information forms where necessary, procure records of recent post-service psychiatric treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Atlanta, Georgia since June 2010.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

4.  Thereafter, obtain an addendum medical opinion from the September 2010 fee-based examiner to determine the etiology of the Veteran's bipolar disorder.  If the examiner is not available, please obtain the requested opinion from a medical professional with appropriate expertise.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed psychiatric disorder other than PTSD, to include bipolar disorder, had its clinical onset in service or is otherwise related to active duty-or-was caused or aggravated (permanently worsened beyond normal progression) by the service-connected PTSD.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

5.  Ensure that the addendum report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issue of entitlement to service connection for a psychiatric disorder other than PTSD, on a direct basis and as secondary to the service-connected PTSD.  If this benefit remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2010).  She has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


